Citation Nr: 1757046	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  15-03 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his niece, C.J.


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in March 2012 and July 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran testified before the undersigned at a videoconference hearing held in June 2016.  A transcript of the hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A review of the claims file shows that the Veteran is in receipt of Social Security Administration (SSA) Disability benefits with a date of initial entitlement of April 2012.  See SSA Inquiries in November 2013, January 2014, February 2014, March 2014, August 2015, and November 2017.  The Board notes that although financial information for such benefits have been associated with the claims file, there have been no specific requests for any SSA medical records, nor does the record show medical records from SSA.  VA has a duty to attempt to obtain SSA records when it has actual notice that the Veteran is in receipt of SSA disability benefits.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  As it is reasonably possible that the records relate to the Veteran's issue on appeal, they must be obtained prior to adjudication.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) ("As long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records.").  Accordingly, on remand, the AOJ should attempt to obtain all available SSA records.

The Board further notes that the Veteran was provided a VA examination in March 2012.  The examiner opined that the Veteran's low back disability is related to age and genetics and that if the disability was due to jumping from his duty as a paratrooper, the disability would have manifested earlier in his life instead of his mid-sixties.  The examiner noted that civilian doctors' notes from 2011 all reports that his pain started around 2010.  However, the Board notes that a review of the claims file shows complaints of back pain in 2005.  The Board also notes that since the March 2012 VA examination, statements from the Veteran's friend and family members have been submitted that indicate the Veteran has reported continued back pain resulting from his jumps related to his paratrooper duties since separation from active service.  Since the March 2012 VA examiner has not had the opportunity to consider these statements, the Veteran's DD-214 notes the Veteran earned a Parachute Badge, and that the examiner has failed to consider all pertinent treatment records, to include the requested SSA treatment records, the Board finds that a remand is warranted for a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security Administration, or other state agency administering disability benefits, the records pertinent to the Veteran's claim for disability benefits as well as the medical records relied upon in considering that claim.  Any negative search should be noted in the record and communicated to the Veteran.  Additionally, in the event of a negative search, if it is determined that additional research requests would be futile, then a memorandum of unavailability should be drafted and added to the record.

2.  Thereafter, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of his low back disability.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner should address whether it at least as likely as not (50 percent or greater probability) that the low back disability had its onset during active service or within one year thereafter, or is causally related to active service?

3.  Then, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




